Name: 2010/84/: Commission Decision of 9 February 2010 setting a new deadline for the submission of dossiers for certain substances to be examined under the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council (notified under document C(2010) 764) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  marketing;  health;  economic geography;  chemistry;  information and information processing;  means of agricultural production
 Date Published: 2010-02-11

 11.2.2010 EN Official Journal of the European Union L 38/15 COMMISSION DECISION of 9 February 2010 setting a new deadline for the submission of dossiers for certain substances to be examined under the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council (notified under document C(2010) 764) (Text with EEA relevance) (2010/84/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (1), and in particular Article 16(2) thereof, Whereas: (1) Commission Regulation (EC) No 1451/2007 (2) establishes a list of active substances to be assessed, with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC. (2) For a number of substance/product type combinations included in that list, either all participants have discontinued their participation from the review programme, or no complete dossier was received within the time period specified in Article 9 and Article 12(3) of Regulation (EC) No 1451/2007 by the Member State designated as rapporteur for the evaluation. (3) Consequently, and pursuant to Articles 11(2), 12(1) and 13(5) of Regulation (EC) No 1451/2007, the Commission informed the Member States accordingly. That information was also made public by electronic means on 13 January 2009, 11 February 2009 and 11 March 2009. (4) Within 3 months of the electronic publication of that information, several companies indicated an interest in taking over the role of participant for some of the substances and product-types concerned, in accordance with Article 12(1) of Regulation (EC) No 1451/2007. (5) A new deadline should therefore be established for the submission of dossiers for these substances and product-types in accordance with the second subparagraph of Article 12(3) of that Regulation. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 For the substances and product-types set out in the Annex, the new deadline for the submission of dossiers is 28 February 2011. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 February 2010. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 123, 24.4.1998, p. 1. (2) OJ L 325, 11.12.2007, p. 3. ANNEX Substances and product-types for which the new deadline for the submission of dossiers is 28 February 2011 Name EC number CAS number Product-type RMS Ammonium bromide 235-183-8 12124-97-9 11 SE Boric acid 233-139-2 10043-35-3 22 NL Chloralose 240-016-7 15879-93-3 15 PT Chloralose 240-016-7 15879-93-3 23 PT Copper 231-159-6 7440-50-8 2 FR Copper 231-159-6 7440-50-8 4 FR Copper 231-159-6 7440-50-8 5 FR N ²-tert-butyl-N-cyclopropyl-6-(methylthio)-1,3,5-triazine-2,4-diamine 248-872-3 28159-98-0 7 NL N ²-tert-butyl-N-cyclopropyl-6-(methylthio)-1,3,5-triazine-2,4-diamine 248-872-3 28159-98-0 10 NL Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 2 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 3 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 4 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 7 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 9 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 10 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 11 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 12 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 20 FR Pine ext. 304-455-9 94266-48-5 10 LV Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 2 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 3 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 4 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 7 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 9 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 10 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 11 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 12 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 20 FR Tosylchloramide sodium 204-854-7 127-65-1 11 ES